DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-6, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Specifically the applicant’s originally filed specification paragraphs [0004]-[0010] list foreign and us patent publications however the foreign references have not been supplied and no IDS has been submitted.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This is supported by the applicant’s originally filed specification paragraph [0026] which states “the term “sensor” refers to any device, whether passive or active, having the function of collecting at least one physical, chemical, thermal, electrical, magnetic, or biological characteristic of the vehicle and/or of the driver of the vehicle by means of inherently known techniques”, which establishes that the term sensor is intended to be a generic place holder for any device which can carry out the functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 4, claim limitations “sensor relating to the geolocation”, “module for transferring”, “sensor for the condition of the interior”, “one sensor for at least one point of data relating to the driver” and “module for receiving and displaying information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specific provides examples of what the sensors are for some of the functions such as determining the external condition of the vehicle, there is no disclosure or examples of the sensors which carry out the functions of geolocation, condition of the interior and data relating to the driver. Additionally the specification 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

As per claim 5, claim limitations . “a sensor for at least one point of data relating to the driver’s driving abilities”, “a sensor for at least one point of data relating to the chassis of the vehicle, the undercarriage of the vehicle, the load of the vehicle, and the presence of accessories”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specific provides examples of what the sensors are for some of the functions such as determining the external condition of the vehicle, there is no disclosure or examples of the sensors which carry out the functions of driver’s driver abilities, chassis of the vehicle, undercarriage of the vehicle, load of the vehicle and presence of accessories. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As per claim 6, claim limitations “a sensor for at least one point of weather data, and one point of data relating to driving and road conditions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specific provides examples of what the sensors are for some of the functions such as determining the external condition of the vehicle, there is no disclosure or examples of 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
As per claim 4, the claim recites “A device for implementing the method for managing the rental of vehicles according to claim 1”, which renders the claims indefinite. It is unclear if this intended to switch statutory categories or if the claim is supposed to be another independent claim. As written it is unclear if the method of claim 1 needs to be performed. It is unclear if the claim is intended use of a collection of sensors and modules which can be used to carry out claim 1 or if it requires all of the limitations of claim one being performed. Since as claimed claim 4 depends from claim 1 it is interpreted to require all of the limitations the independent claim. The Examiner suggests writing the claim in proper independent form to clarify the issue. 
Claims 5 and 6 depend from claim 4 and are therefore rejected upon the same rationale.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Step 2(a) prong 1 – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward certain methods of organizing human activity. MPEP 2106.04(a) lists Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The claims as a whole are directed toward managing rental of vehicles. This is supported by the title of the application. This management includes collecting at least one data point which is data gathering an insignificant extra solution activity step, see MPEP 2106.05(g). The claims go on to recite transferring the data, sending at least one instruction and sending the user a final updated rate which amount to sending and receiving information, which is an insignificant extra solution activity step, see MPEP 2106.05(g). The final limitation is a rate that is updated as a function of the driving and condition of the vehicle obtained by collecting data using sensors is regularly provided to the user, which again is merely sending or providing information, which is insignificant extra solution activity step, see MPEP 2106.05(g). Each of these steps individually is 
Under Step 2(a) prong 2 – As stated above each of the limitations amounts to collecting, sending and receiving information, which are all insignificant extra solution activity steps. The function which is updated based on the driving and conditions of the vehicle is not claimed, rather it is merely updated during the rental and provided to the user. As stated above this is still merely managing the rental of a vehicle and charging the user based on their actual use. This is done to encourage the user to behave a specific manner desired by the management company. The claims fail to recite any optimization of the function or specific manner of analyzing the data to make the determinations of how the user is driving or what the condition of the vehicle is. That is as claimed the specific function is not required and is not shown to be an improvement as the collection and transmission steps are generic in nature. As such these steps when considered individually or in combination fail to render the abstract idea into a practical application. 
Dependent claim 2, recites “the step of collecting data relating to the vehicle and the user is performed automatically by a gantry that is designed to collect data relating to the exterior of the vehicle and by sensors in the interior of the vehicle and produces a condition of the vehicle when the vehicle is picked up and returned”, which merely 
Dependent claim 3, recites “the step of sending the final update rate is carried out a few miles or a few minutes before arrival at the destination”, which describes when it the sending of the information will occur but the limitation is still sending information which is an insignificant extra solution step. As such these limitations fail to render the abstract idea into a practical application.
Dependent claim 4 recites “a device…comprising at least one data sensor relating to the geolocation of the vehicle, one sensor for the condition of the exterior of the vehicle, one fuel level sensor, and one module for transferring the data collected to a remote management center, characterized in that it comprises at least one sensor for the condition of the interior of the vehicle, one sensor for at least one point of data relating to the operation of the engine, one sensor for at least one point of data relating to the driver, and one module for receiving and displaying information transmitted by the management center”,  which establishes various sensors and modules, and their intended uses. While the claims recite sensors the functions themselves are generic and merely end results, as such they fail to render the claims into a practical application. That is the limitations fail to establish how these sensors are used to achieve the result as the data can be collected and used in any possible way to achieve a function that 
Dependent claim 5 recites “a sensor for at least one point of data relating to the driver’s driving abilities, a sensor for at least one point of data relating to the chassis of the vehicle, the undercarriage of the vehicle, the load of the vehicle and the presence of accessories”, which establishes various sensors and their intended uses. While the claims recite sensors the functions themselves are generic and merely recite end results, as such they fail to render the claims into a practical application. That is the limitations fail to establish how these sensors are used to achieve the result as the data can be collected and used in any possible way to achieve a function that isn’t required by the claim. As such these limitations fail to render the abstract idea into a practical application.
Dependent claim 6 recites “a sensor for at least one point of weather data, and one point of data relating to driving and road conditions”,  which establishes various sensors and their intended uses. While the claims recite sensors the functions themselves are generic and merely end results, as such they fail to render the claims into a practical application. That is the limitations fail to establish how these sensors are used to achieve the result as the data can be collected and used in any possible way to achieve a function that isn’t required by the claim. As such these limitations fail to render the abstract idea into a practical application.
As stated above judicial exception is not integrated into a practical application. In particular, the claims recites generic hardware for carrying out the functions. As such i.e., gantry, sensors and modules) such that it amounts no more than mere instructions to apply the exception using a generic components. As such the claims amount to merely applying the abstract idea of managing vehicle rentals on a computer, see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2(b) considers the additional elements of the claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claims are therefore not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0046669 A1) hereafter Chow, in view of Shoen et al. (US 2018/0225749 A1) hereafter Shoen.
Examiner Note: The claims recite reference numbers, when multiple numbers are provided they are considered to be alternatives. That is one of them is required not all. This is commensurate with the drawings.
As per claim 1, Chow discloses a method for managing the rental of vehicles (1), comprising at least one step of collecting at least one point of data relating to the vehicle (1) (Page 2, paragraph [0015]; discloses that the method is for renting vehicles. The rental method includes a step of collecting data from sensors regarding the operations of the vehicle),
	at least one point of data (10) relating to the user (13, 14), parameters relating to driving conditions (The applicant’s originally filed specification paragraph [0038] the conditions can include “the location of the vehicle, number of passengers, vehicle load, the presence of a trailer or an accessory such as a roof box or a bicycle rack, the instantaneous and average speed, weather, tire pressure, consumption, the engine load in terms of power and gear ratios, compliance with the highway code, and driving tips such as stopping every two hours, or even road and traffic conditions”. Chow page 2, 
one step of transferring said data to a rental vehicle management center (4) (Page 2, paragraph [0018]; discloses that the device includes a communications module for establishing and maintaining communications with the network. Page 3, paragraph [0025]; discloses that the settlement system includes a server which includes the computing devices for carrying out the payments. Page 5, paragraphs [0036] and [0041]; discloses that the device establishes communications with the network to authenticate the device. Through the communications the system receives sensor data. Page 6, paragraph [0050]; discloses that system communicates with settlement system which can be the company that rented the vehicle to the user. Page 7, paragraphs [0052]-[0058] and Page 8, paragraphs [0059]-[0064]; discloses the settlement process where sensor data is used to determine usage data which is used to determine the pay-per-use micro-payment transaction amount. In doing so the server which can be run by the vehicle rental company receives the vehicle data and uses it to establish how much to charge the user based on their actual wear and tear. The user is charged multiple times in micro-payments this is done repeatedly through the entire rental period), and 
one step of sending at least one instruction from the management center (4) to the vehicle (Page 5, paragraphs [0040]-[0041]; discloses that the server sends the 
characterized in that it also comprises at least one step of sending the user (13, 14) an updated rate (26) according to the data received by the management center (4) (Page 7, paragraph [0052]; discloses that the tariff data establishes how much the user will be changed per unit of consumption during the rental period. It establishes that this value can fluctuate during the period and be reduced to incentive the user to operate the vehicle more frequently. Page 10, paragraph [0077]-[0078]; discloses that the system tracks in incremental periods, the example provided is 5 minutes during that period the system determines the amount of usage during the period and the tariff or cost per unit for that usage. From this the system breaks the rental period into sub periods each with their own associated costs, that is the price per unit can change during sub periods. As such the user is sent their final or last rate during their last sub period which as shown can be minutes from their final destination or last use. The tariffs are assigned by the vehicle rental company and used to charge the customer based on their specific usage. As shown in Chow this can be used to incentivize the user to behavior in a specific manner such as operate the vehicle more frequently) and 
in that, during the trip and before the updated rate (26) is sent, a rate (22) that is updated as a function of the driving and condition of the vehicle obtained by collecting data using sensors (3, 6, 8, 10) is regularly provided (11) to the user (13, 14) by the management center (4) (Page 7, paragraphs [0052]-[0058] and Page 8, paragraphs [0059]-[0064]; discloses the settlement process where sensor data is used to determine usage data which is used to determine the pay-per-use micro-payment transaction 
While Chow establishes updating the rates actively and the user being charged based on their actual usage, Chow is not explicit that this is a final rate which is sent to the user according to the data received by the management center.
Shoen, which like Chow talks about a vehicle rental system, teaches it is known to provide or send to the user a final rate or set of charges according to the data received by the management center (Figures 35-67; teach the different screens as part of the rental process. Specifically Figures 64 and 65; teach that the user is presented with a Final set of charges which they can approve. Additionally Figures 35-37; teach that the system can use the location data to determine if the vehicle is in the correct location or destination for drop off. Figures 38-41; teaches that the system records the fuel level and mileage associated with the rental. Figures 42-45; teach the system records the operating parameters for the vehicles and allows the system to record problems with the vehicle. Figure 48 and 49; teach that the system can record the condition of the interior or cab of the vehicle, specifically recording if the vehicle has been left clean. Page 11, paragraph [0123]; teaches that as part of the rental process the user is provided with a Final rental rate and charges associated with their rental. These rates are sent to the user so they can view them on their device and approve the final payments. Shoen establishes an automated rental system in that the system allows the user to rent the vehicle without needing to speak to a representative or employee of 
The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this 
The sole difference between the primary reference Chow and the claimed subject matter is that the primary reference fails to explicitly disclose sending the user a final updated rate according to the data received by the management center. 
The secondary reference Shoen teaches a similar vehicle rental system which tracks the vehicle usage and provides the user with a finalized summary of all the charges for approval. Shoen establishes that providing the user with a final rate or set of charges was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the charging system of Chow with the user being presented a final rate for authorization as taught by Shoen.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Shoen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow, with sending the user a final rate as 
As per claim 3, the combination of Chow and Shoen teaches the above-enclosed invention, Chow further discloses characterized in that the step of sending the final update rate (26) is carried out a few miles or a few minutes before arrival (25) at the destination (Page 10, paragraph [0077]-[0078]; discloses that the system tracks in incremental periods, the example provided is 5 minutes during that period the system determines the amount of usage during the period and the tariff or cost per unit for that usage. From this the system breaks the rental period into sub periods each with their own associated costs, that is the price per unit can change during sub periods. As such the user is sent their final or last rate during their last sub period which as shown can be minutes from their final destination or last use. The tariffs are assigned by the vehicle .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0046669 A1) hereafter Chow, in view of Shoen et al. (US 2018/0225749 A1) hereafter Shoen, further in view of Kahana (US 2008/0183535 A1) hereafter Kahana, further in view of Gurin (US 8,370,030 A1) hereafter Gurin.
As per claim 2, the combination of Chow and Shoen teaches the above-enclosed invention, while the combination establishes checking the vehicle inside and out it is not explicit that the method includes the step of collecting data relating to the vehicle (1) and the user (13, 14) is performed automatically by a gantry (2) that is designed (3) to collect data (3) relating to the exterior of the vehicle (1) and by sensors (6; 8, 10) in the interior of the vehicle (1) and produces a condition (19; 27) of the vehicle (1) when the vehicle (1) is picked up and returned.
Kahana, which like the combination of Chow and Shoen talks about renting vehicles, teaches it is known to include the step of collecting data relating to the vehicle and the user is performed automatically by a gantry that is designed to collect data relating to the exterior of the vehicle (Page 1, paragraphs [0014] and [0015]; teaches it is known to position cameras on towers or stand alone structures including where the vehicle stays stationary and the cameras are moved around the vehicle. Page 2, paragraphs [0016], [0017] and [0020]-[0025]; teaches that the system can take images of the vehicle upon renting or returning the vehicle. The vehicle is identified and images are taken of the vehicle to access the exterior of the vehicle. In doing so the system will 
The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this specific usage. Additionally the system can change how much they charge per unit during each of the periods, thus the rates can change actively depending on the rates set by the rental car provider. Chow establishes that usage data is sent to the management server which in turn processes each of the micro-payments. These payments can be paid in small increments or in a single payment based on an aggregation of all of the prior micro-payments. The secondary reference Shoen teaches a similar vehicle rental system which tracks the vehicle usage and provides the user with a finalized summary of all the charges for approval. However the combination fails to explicitly disclose the step of collecting data relating to the vehicle and the user is performed automatically by a gantry that is designed to collect data relating to the exterior of the vehicle.

It would have been obvious to one of ordinary skill in the art to include in the method of managing rentals provide Chow and Shoen, the ability to collect data relating to the exterior of the vehicle automatically by a gantry as taught by Kahana since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Shoen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow and Shoen, with the ability to collect data relating to the exterior of the vehicle automatically by a gantry as taught by Kahana, for the purposes of automating the vehicle inspection process. Since the combination already establishes determining the condition of the exterior of the vehicle it would have been obvious to perform this in an automatic fashion as shown in Kahana as this would improve the inspection process and ensure elements on the inspection are not missed.
The combination fails to explicitly disclose sensors (6; 8, 10) in the interior of the vehicle (1) and produces a condition (19; 27) of the vehicle (1) when the vehicle (1) is picked up and returned.

The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this specific usage. Additionally the system can change how much they charge per unit during each of the periods, thus the rates can change actively depending on the rates set by the rental car provider. Chow establishes that usage data is sent to the management server which in turn processes each of the micro-payments. These payments can be paid in small increments or in a single payment based on an 
Gurin which like the combination talks about vehicle rentals teaches the step of collecting data using sensors in the interior of the vehicle and to use those sensors to produce a condition of the vehicle when the vehicle is picked up and returned.
It would have been obvious to one of ordinary skill in the art to include in the method of managing rentals provide Chow, Shoen and Kahana, the ability to collect data relating using sensors in the interior of the vehicle and to use those sensors to produce a condition of the vehicle when the vehicle is picked up and returned as taught by Gurin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Gurin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow, Shoen and Kahana, with the ability to collect data relating using sensors in the interior of the vehicle and to use those .

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0046669 A1) hereafter Chow, in view of Shoen et al. (US 2018/0225749 A1) hereafter Shoen, further in view of Gurin (US 8,370,030 A1) hereafter Gurin.
As per claim 4, the combination of Chow and Shoen teaches a device for implementing the method for managing the rental of vehicles according to claim 1, Chow further discloses comprising at least one data sensor (3, 6, 8, 10) relating to the geolocation of the vehicle (1) (Page 2, paragraph [0021]; discloses a GPS unit or positional sensor for geolocating the vehicle), 
one fuel level sensor (Page 6, paragraph [0049]; discloses a fuel level sensor), and 
one module (12) for transferring the data collected to a remote management center (4) (Page 2, paragraphs [0017]-[0020]; discloses that the device includes modules for communicating on the network. Page 5, paragraphs [0036] and [0041]; discloses that the device establishes communications with the network to authenticate the device. Through the communications the system receives sensor data),

one module (11) for receiving and displaying information transmitted by the management center (4) (Page 5, paragraphs [0037] and [0038]; discloses that the vehicle device includes a display unit for receiving and displaying information from the management center or server).
While Chow establishes that the invention can have additional sensors it is not explicitly that one sensor (3) for the condition of the exterior of the vehicle, characterized in that it comprises at least one sensor for the condition of the interior of the vehicle, and one sensor (10 ) for at least one point of data relating to the driver.
Gurin, which like the combination talks about rentals, teaches it is known to include one sensor for the condition of the exterior of the vehicle (Col. 14, lines 33-55; teaches sensors or cameras mounted on the vehicle for determining the condition of the exterior of the vehicle), characterized in that it comprises at least one sensor for the condition of the interior of the vehicle (Col. 10, line 29-62 and Col. 11, line 36-60; teaches camera on the inside of the vehicle to determine the condition of the interior of the vehicle), and one sensor for at least one point of data relating to the driver (Col. 10, lines 29-48; teaches driver seat weight sensors to determine data relating to the driver whether they are in the seat or not. Since the combination already establishes determining if the exterior and interior of the vehicle it is clean, it would have been obvious to do this in an automatic fashion as shown in Gurin eliminating the need for the vehicle to be manually inspected).

Gurin which like the combination talks about vehicle rentals teaches one sensor for the condition of the exterior of the vehicle, characterized in that it comprises at least one sensor for the condition of the interior of the vehicle, and one sensor for at least one point of data relating to the driver. These sensors are used to inspect the vehicle before and after the rental to determine compliance with the rules and to charge fees if necessary.

Therefore, from this teaching of Gurin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow and Shoen, with the ability to collect data relating using sensors on the exterior and the interior of the vehicle and to use those sensors to produce a condition of the vehicle as taught by Gurin, for the purposes of automating the vehicle inspection process. Since the combination already establishes determining if the exterior and interior of the vehicle it is clean, it would have been obvious to do this in an automatic fashion as shown in Gurin eliminating the need for the vehicle to be manually inspected.
As per claim 6, the combination of Chow, Shoen and Gurin teaches the above-enclosed invention, Gurin further teaches characterized in that it comprises a sensor for at least one point of weather data, and one point of data relating to driving and road conditions (Col. 16, line 38 through Col. 17, line 21; teaches that it is known to use sensor data such as location data and time data to determine weather data, and driving and road conditions such as the amount of traffic and potholes. This information is used .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0046669 A1) hereafter Chow, in view of Shoen et al. (US 2018/0225749 A1) hereafter Shoen, further in view of Gurin (US 8,370,030 A1) hereafter Gurin, further in view of Gehlot (6,060,989) hereafter Gehlot, further in view of Saward et al. (US 2016/0144787 A1) hereafter Saward, further in view of Duarte et al. (US 2019/0234903 A1) hereafter Duarte, further in view of Patel et al. (US 2019/0118589 A1) hereafter Patel.
As per claim 5, the combination of Chow, Shoen and Gurin teaches the above-enclosed invention, the combination however fails to explicitly disclose characterized in that it comprises a sensor for at least one point of data relating to the driver’s driving abilities, a sensor (6) for at least one point of data relating to the chassis of the vehicle, the undercarriage (7) of the vehicle, the load of the vehicle, and the presence of accessories.
Gehlot, which like the combination talks about vehicle sensors, teaches it is known for vehicle sensors to gather at least one point of data relating to the driver’s driving ability (Col. 3, lines 27-42 and Col. 4, lines 36-55; teaches it is known for the vehicle to include various types of sensors and for those to determine the driver’s ability to drive safely. From this since the combination uses sensors to determine the usage of the vehicle it would have been obvious to include sensors to determine the driver’s driving ability to ensure that the vehicle is being operated safely).

Gehlot which like the combination talks about monitoring vehicles teaches a vehicle sensor to gather at least one point of data relating to the driver’s driving ability.
It would have been obvious to one of ordinary skill in the art to include in the method of managing rentals provide Chow, Shoen and Gurin, the ability determine the driver’s driving ability through the use of sensors as taught by Gehlot since the claimed 
Therefore, from this teaching of Gehlot, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow, Shoen and Gurin, with the ability determine the driver’s driving ability through the use of sensors as taught by Gehlot, for the purposes of monitoring vehicle safety. Since the combination uses sensors to determine the usage of the vehicle it would have been obvious to include sensors to determine the driver’s driving ability to ensure that the vehicle is being operated safely.
The combination fails to explicitly disclose characterized in that it comprises a sensor (6) for at least one point of data relating to the chassis of the vehicle, the undercarriage (7) of the vehicle, the load of the vehicle, and the presence of accessories.
Saward, which like the combination talks about using sensors to monitor a vehicle, teaches it is known for a sensor for at least one point of data relating to the chassis of the vehicle (Page 2, paragraphs [0034] and [0035]; teaches it is known to utilize cameras or image sensors on the chassis of the vehicle to detect damage. Since the combination already detects damage it would have been obvious to automatically detect damage through the use of cameras on the chassis of the vehicle this would assist in automating the process).

Saward which like the combination talks about monitoring vehicles teaches a sensor for at least one point of data relating to the chassis of the vehicle.

Therefore, from this teaching of Saward, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow, Shoen, Gurin and Gehlot, with the ability determine damage to a vehicle through the use of cameras on the chassis as taught by Saward, for the purposes of monitoring vehicle damage. Since the combination already detects damage it would have been obvious to automatically detect damage through the use of cameras on the chassis of the vehicle this would assist in automating the process.
The combination fails to explicitly disclose characterized in that it comprises a sensor the undercarriage (7) of the vehicle, the load of the vehicle, and the presence of accessories.
Duarte, which like the combination talks about using sensors to monitor a vehicle, teaches using a sensor on the undercarriage of the vehicle (Page 11, paragraph [0092]; teaches it is known to have sensors on the undercarriage of an automobile to determine or detect moisture, standing water or otherwise monitor the condition of the vehicle. Since the combination already monitors the condition of the 
The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this specific usage. Additionally the system can change how much they charge per unit during each of the periods, thus the rates can change actively depending on the rates set by the rental car provider. Chow establishes that usage data is sent to the management server which in turn processes each of the micro-payments. These payments can be paid in small increments or in a single payment based on an aggregation of all of the prior micro-payments. The secondary reference Shoen teaches a similar vehicle rental system which tracks the vehicle usage and provides the user with a finalized summary of all the charges for approval. Gurin teaches one sensor for the condition of the exterior of the vehicle, characterized in that it comprises at least one sensor for the condition of the interior of the vehicle, and one sensor for at least one point of data relating to the driver. Gehlot teaches a vehicle sensor to gather at least one point of data relating to the driver’s driving ability. Saward teaches a sensor for at least one point of data relating to the chassis of the vehicle. However the combination fails to explicitly disclose a sensor on the undercarriage of the vehicle.

It would have been obvious to one of ordinary skill in the art to include in the method of managing rentals provide Chow, Shoen, Gurin, Gehlot and Saward, the ability to detect corrosion through the use of a sensor mounted on the undercarriage as taught by Duarte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Saward, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing rentals provided by Chow, Shoen, Gurin, Gehlot and Saward, with the ability to detect corrosion through the use of a sensor mounted on the undercarriage as taught by Duarte, for the purposes of monitoring vehicle damage. Since the combination already monitors the condition of the vehicle through sensors it would have been obvious to mount the sensors on the undercarriage to detect moisture and determine if the vehicle might be in danger of corrosion.
The combination fails to explicitly disclose characterized in that it comprises a sensor for the load of the vehicle, and the presence of accessories.
Patel, which like the combination talks about monitoring a vehicle using sensors, teaches it is known to have sensors for monitoring the load of the vehicle and the presence of accessories such as trailers (Page 2, paragraph [0017]; teaches it is known to have sensors to monitor the operating parameters of the vehicle such as load on the 
The primary reference Chow discloses a pay-per-use based rental management system. The system collects sensor data from a vehicle in real-time allowing the system to track the actual usage of the vehicle during the rental period. Chow establishes that the rental period is divided into smaller periods which can a few minutes, during this period the rental car provider can set tariffs for units used by the user. Specifically it can track the user’s consumption of fuel during those periods and bill the user based on this specific usage. Additionally the system can change how much they charge per unit during each of the periods, thus the rates can change actively depending on the rates set by the rental car provider. Chow establishes that usage data is sent to the 
Patel which like the combination talks about monitoring vehicles teaches sensors for monitoring the load of the vehicle and the presence of accessories.
It would have been obvious to one of ordinary skill in the art to include in the method of managing rentals provide Chow, Shoen, Gurin, Gehlot, Saward and Duarte, the ability to detect operating parameters such as load on the vehicle and the presence of accessories as taught by Patel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Patel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Webb et al. (US 7,889,931 B2) – discusses automatic vehicle inspection station.
	Gregorio et al. (US 10,832,342 B1) – discusses adjusting rates based on usage.
	Rackley, III et al. (US 11,068,958 B1) – discusses optimizing operational performance of shared vehicles.
	Diaz (US 2002/0184062 A1) – discusses a vehicle management system.
	Gutierrez et al. (US 2006/0069475 A1) – discusses a pre-trip inspection system.
	Riley (US 2007/0040911 A1) – discusses an under vehicle inspection system.
	Binion et al. (US 2015/0100505 A1) – discusses vehicle condition assessments for shared vehicles.
	Ahroon (US 2011/0040692 A1) - discuses evaluating a property condition.
	Jimenez (US 2016/0239922 A1) – discusses determining extent of vehicle damage using images. 
	Liu et al. (US 2015/0348058 A1) – discusses generating a vehicle usage model.
	Suzuki et al. (US 2019/0279120 A1) – discusses a vehicle reservation system for car-sharing.
	Muller (DE102018002627A1) – discusses recording the external state of a vehicle.
	Rowland et al. (GB2408579A) – discusses determining damage or wear to a vehicle by monitoring parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	3-21-2022